                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                )
IN RE ENVISION HEALTHCARE CORP. )                       Civil Action No. 18-1068-RGA
                                )
                                )                       CLASS ACTION
                                )
                                )                       CONSOLIDATED SHAREHOLDER
                                                        LITIGATION

                              REPORT AND RECOMMENDATION

I.        INTRODUCTION

          Presently before the court in this class action for violations of Sections 14(a) and 20(a) of

the Securities Exchange Act of 1934 are the following motions: 1 (1) the motion to dismiss for

failure to state a claim under Rule 12(b)(6), filed by defendants Envision Healthcare Corp.

("Envision"), and Envision's Board of Directors (the "Board"): William A. Sanger, Christopher

A. Holden, James D. Shelton, Michael L. Smith, Leonard M. Riggs, Carol J. Burt, Cynthia S.

Miller, Kevin P. Lavender, Joey A. Jacobs, Steven I. Geringer, John T. Gawaluck, and James A.

Deal (together with Envision, "defendants") (DJ. 29); and (2) the motion to strike the exhibits to

defendants' motion to dismiss, filed by lead plaintiff Jon Barrett ("plaintiff') on behalf of

himself and all other similarly situated former public stockholders of Envision (DJ. 33). For the

following reasons, I recommend that the court deny the motion to dismiss and deny the motion to

strike.

II.       BACKGROUND

          Envision delivers physician services to healthcare facilities throughout the United States.

(DJ. 25 at ,r 31) In the third quarter of 2017, Envision announced the Board's decision to

explore strategic options to enhance the stockholder value of the Company. (Id. at ,r 6) In

1
  The briefing, declarations, and other filings associated with the pending motions can be found
at D.I. 30, D.I. 31, D.I. 33, D.I. 34, D.I. 35, D.I. 37, D.I. 38, D.I. 39, D.I. 42, and D.I. 43.
accordance with the announcement, Envision's management prepared a five-year forecast called

the Management Case projections (the "Management Case Projections") in February 2018. (Id.

at ,i,i 7, 46) The Management Case Projections showed a high likelihood of growth and financial

success for Envision in the foreseeable future based on conservative projections. (Id. at ,i 56)

        On May 8, 2018, Envision announced its first quarter 2018 financial results, which were

favorable. (D.I. 25 at ,i 59) Nonetheless, Envision's management prepared another five-year

forecast called the Management Sensitivity Case projections (the "Sensitivity Case Projections"),

which were provided to the Board and Envision's three financial advisors: J.P. Morgan

Securities LLC, Evercore Group L.L.C., and Guggenheim Securities, LLC (the "Financial

Advisors"). (Id. at ,i,i 3, 7, 66) The Sensitivity Case Projections projected a significantly lower

stock value than the Management Case Projections, and were prepared shortly after bidder

Kohlberg Kravis Roberts & Co. L.P. ("KKR") and two other bidders indicated their intention to

offer a price in the mid-forties for Envision's shares. (Id. at ,i,i 7, 66-68)

        On June 10, 2018, Envision entered into an Agreement and Plan of Merger (the

"Merger") with KKR and its affiliates. (D.I. 25 at ,i,i 1-2; D.I. 31, Ex. 5 at 43-44) 2 In



2
  In reviewing a motion to dismiss, " ' [c]ourts generally consider only the allegations contained
in the complaint, exhibits attached to the complaint and matters of public record.' " Collins &
Aikman Corp. v. Stockman, C.A. No. 07-265, 2010 WL 184074, at *3 (D. Del. Jan. 19, 2010)
(quoting Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.
1993)). In conjunction with the pending motion to dismiss, defendants submitted the Declaration
of Brian F. Morris, which attaches various publicly-filed documents for the court's consideration
in analyzing the motion to dismiss. (D.I. 31) For the reasons discussed in the court's analysis of
the pending motion to strike at§ IV.B, infra, Envision's Schedule 14A proxy statement, Form 8-
K, and other filings made with the Securities and Exchange Commission ("SEC") are public
documents. (D.I. 31, Exs. 2, 4-8) Consequently, the court may take judicial notice of the
documents "on a motion to dismiss only to establish the existence of the [public record], not for
the truth of the facts asserted [therein]." Lum v. Bank ofAm., 361 F.3d 217,221 n.3 (3d Cir.
2004) (citing S. Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Grp., Ltd., 181 F.3d 410,
                                                   2
accordance with the Merger, each outstanding share of Envision common stock received $46.00

in consideration. (Id, Ex. 8 at 3) In connection with the Merger, defendants authorized the

filing of a proxy statement (the "Proxy") with the SEC on August 13, 2018. (DJ. 25 at ,i,i 3, 70)

The Board reviewed the Proxy, which solicited Envision's stockholders to vote in favor of the

Merger. (Id at ,i 70) The Proxy disclosed the use of the Management Case and Sensitivity Case

Projections, and it contained fairness opinions from the Financial Advisors. (DJ. 31, Ex. 5 at 49,

51-75)

         On September 6, 2018, Envision supplemented the Proxy with more information about

the development of the Sensitivity Case Projections. (DJ. 31, Ex. 6) On September 11, 2018,

the Envision stockholders held a special meeting to vote on the Merger. (DJ. 25 at ,i 9) A

majority of Envision's stockholders voted to approve the Merger, which closed on October 11,

2018. (Id)

III.     LEGAL STANDARD

         A. Rule 12(b)(6) Standard Generally

         Rule 12(b)(6) permits a party to move to dismiss a complaint for failure to state a claim

upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). When considering a Rule 12(b)(6)

motion to dismiss, the court must accept as true all factual allegations in the complaint and view

them in the light most favorable to the plaintiff. Connelly v. Lane Constr. Corp., 809 F.3d 780,

790-91 (3d Cir. 2016).

         To state a claim upon which relief can be granted pursuant to Rule 12(b)(6), a complaint

must contain a "short and plain statement of the claim showing that the pleader is entitled to


427 (3d Cir. 1999)). At this stage of the proceedings, the court accepts as true plaintiffs
averments challenging statements in the publicly filed documents.
                                                 3
relief." Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are not required, the

complaint must set forth sufficient factual matter, accepted as true, to "state a claim to relief that

is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft

v. Iqbal, 556 U.S. 662, 663 (2009). A claim is facially plausible when the factual allegations

allow the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Iqbal, 556 U.S. at 663; Twombly, 550 U.S. at 555-56.

       The court's determination is not whether the non-moving party "will ultimately prevail,"

but whether that party is "entitled to offer evidence to support the claims." United States ex rel.

Wilkins v. United Health Grp., Inc., 659 F.3d 295, 302 (3d Cir. 2011). This "does not impose a

probability requirement at the pleading stage," but instead "simply calls for enough facts to raise

a reasonable expectation that discovery will reveal evidence of [the necessary element]."

Phillips v. Cty. ofAllegheny, 515 F.3d 224,234 (3d Cir. 2008) (quoting Twombly, 550 U.S. at

556). The court's analysis is a context-specific task requiring the court "to draw on its judicial

experience and common sense." Iqbal, 556 U.S. at 663-64.

       B. Section 14(a) of the Securities Exchange Act of 1934

       Section 14(a) of the Securities Exchange Act of 1934 provides:

       It shall be unlawful for any person, by the use of the mails or by any means or
       instrumentality of interstate commerce or of any facility of a national securities
       exchange or otherwise, in contravention of such rules and regulations as the
       Commission may prescribe as necessary or appropriate in the public interest or for
       the protection of investors, to solicit or to permit the use of his name to solicit any
       proxy or consent or authorization in respect of any security (other than an
       exempted security) registered pursuant to section 781 of this title.

15 U.S.C. § 78n(a)(l). "[Section] 14(a) of the Securities Exchange Act was intended to promote

the free exercise of the voting rights of stockholders by ensuring that proxies would be solicited

with explanation to the stockholder of the real nature of the questions for which authority to cast
                                                 4
his vote is sought." TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438,444 (1976) (internal

quotation marks omitted). Rule 14a-9, which was promulgated by the Securities and Exchange

Commission ("SEC") pursuant to Section 14(a) of the Securities Exchange Act of 1934,

prohibits a proxy statement

        containing any statement which, at the time and in the light of the circumstances
        under which it is made, is false or misleading with respect to any material fact, or
        which omits to state any material fact necessary in order to make the statements
        therein not false or misleading or necessary to correct any statement in any earlier
        communication with respect to the solicitation of a proxy for the same meeting or
        subject matter which has become false or misleading.

17 C.F.R. § 240.14a-9. To prevail on a§ 14(a) claim, the plaintiff must show that "(1) a proxy

statement contained a material misrepresentation or omission which (2) caused the plaintiff

injury and (3) that the proxy solicitation itself, rather than the particular defect in the solicitation

materials, was an essential link in the accomplishment of the transaction." Tracinda Corp. v.

DaimlerChrysler AG, 502 F.3d 212,228 (3d Cir. 2007) (quoting Cal. Pub. Employees' Ret. Sys.

v. Chubb Corp., 394 F.3d 126, 144 (3d Cir. 2004) (internal quotation marks omitted)).

       A claim brought under§ 14(a) which is grounded in allegations of fraud must satisfy the

Rule 9(b) particularity requirements at the pleadings stage. See Chubb Corp., 394 F.3d at 144-45

("While claims brought pursuant to section 14(a) of the 1934 Act do not require that scienter be

pleaded, any claims brought under the 1934 Act must meet the PSLRA particularity

requirements ... if a plaintiff elects to ground such claims in fraud."). A§ 14(a) claim may also

sound in negligence as opposed to fraud. See Gould v. Am. -Hawaiian S. S. Co., 535 F.2d 761,

777 (3d Cir. 1976). Courts in this district have acknowledged that it "appears to be an open

question as to whether Section 14(a) claims pled in terms of negligence are subject to Rule 9(b)

or PSLRA particularity requirements." Jaroslawicz v. M&T Bank Corp., C.A. No. 15-897-RGA,

                                                   5
2017 WL 1197716, at *3 (D. Del. Mar. 30, 2017) (concluding that the Rule 9(b) standard should

not apply to§ 14(a) claims sounding in negligence).

IV.    DISCUSSION

       A.      Motion to Dismiss

               1. Whether the Sensitivity Case Projections are materially false or
                   misleading

       In support of the motion to dismiss, defendants argue that the complaint fails to state a

claim because the Management Case Projections and the Sensitivity Case Projections were fully

and accurately disclosed in the Proxy. (D.I. 30 at 9) Defendants contend that the Sensitivity

Case Projections represented the potential impact of risks outside of Envision's control, and they

were not disclosed in the Proxy as a factual statement about Envision's prospects. (D.I. 30 at 9-

10) Moreover, defendants allege that plaintiffs claims are barred by the "bespeaks caution"

doctrine because the Sensitivity Case Projections included cautionary statements about the

accuracy of the predictions. (Id. at 11)

       In response, plaintiff contends that the Sensitivity Case Projections were misleading

because they were created to justify KKR's low offer, and they did not reflect the legitimately

held beliefs of management or defendants regarding Envision's future financial prospects. (D.1.

34 at 17) In this regard, plaintiff's challenge is based on the Sensitivity Case Projections as an

actionable statement of opinion, not a statement of fact. (Id.) Plaintiff alleges that the "bespeaks

caution" doctrine does not bar the claims because defendants cannot immunize themselves from

liability for knowingly disclosing unreasonable projections containing generalized warnings that

the projections may not come to fruition. (Id.)




                                                  6
       The Third Circuit has held that financial projections attached to a proxy statement "d[ o]

not stand alone as a statement of affirmative fact," particularly where "their inclusion is

accompanied by a lengthy and specific disclaimer." OF! Asset Mgmt. v. Cooper Tire & Rubber,

834 F.3d 481,501 (3d Cir. 2016) (upholding dismissal of claims challenging projections as

statements of fact). The amended complaint does not specifically identify any false or

misleading statements within the Sensitivity Case Projections. For this reason, I recommend that

the court grant defendants' motion to dismiss to the extent that the amended complaint

challenges the factual accuracy of the Sensitivity Case Projections themselves.

       However, the amended complaint challenges the veracity of the Proxy based on the

assertion that the Sensitivity Case Projections "did not truly and accurately reflect management's

legitimately-held views regarding [Envision's] future prospects." (D.I. 25 at ,i 74) The Third

Circuit has held that "opinions, predictions and other forward-looking statements are not per se

inactionable under the securities laws. Rather, such statements of 'soft information' may be

actionable misrepresentations if the speaker does not genuinely and reasonably believe them." In

re Donald Trump Casino Sec. Litig., 7 F.3d 357, 368-69 (3d Cir. 1993) (internal citations

omitted). The amended complaint in the present case alleges that management did not

reasonably believe the Sensitivity Case Projections were an accurate assessment of Envision's

future prospects, citing the timing of the preparation of the Sensitivity Case Projections in

relation to the overtures of KKR and other potential bidders. (D.I. 25 at ,i,i 7, 39) Thus,

plaintiffs allegations in the amended complaint that the Sensitivity Case Projections were not an

accurate reflection of management's true opinions of Envision's future prospects may proceed to




                                                 7
discovery. 3 Viewing the facts in the light most favorable to plaintiff, I recommend that the court

deny defendants' motion to dismiss plaintiffs § 14(a) claim to the extent that the claim is based

on management's opinion of the Sensitivity Case Projections.

       Defendants cannot prevail on their argument that the "bespeaks caution" doctrine bars

plaintiffs§ 14(a) claim. The "bespeaks caution" doctrine provides that,

       when an offering document's forecasts, opinions or projections are accompanied
       by meaningful cautionary statements, the forward-looking statements will not
       form the basis for a securities fraud claim if those statements did not affect the
       "total mix" of information the document provided investors. In other words,
       cautionary language, if sufficient, renders the alleged omissions or
       misrepresentations immaterial as a matter of law.

In re Donald J Trump Secs. Litig., 7 F.3d 357,371 (3d Cir. 1993). Vague or boilerplate

disclaimers cautioning that the investment has risks are insufficient to prevent misinformation.

Kline v. First W Gov't Sec., 24 F.3d 480,489 (3d Cir. 1994). "To suffice, the cautionary

statements must be substantive and tailored to the specific future projections, estimates or

opinions in the prospectus which the plaintiffs challenge." Id. (quoting Trump, 7 F.3d at 371-

72).

       In the present case, the September 6, 2018 supplement to the Proxy states that "[t]orward-

looking statements are not guarantees of future performance. Whether actual results will

conform to expectations and predictions is subject to known and unknown risks and


3
  In Laborers' Local #231 Pension Fundv. Cowan, C.A. No. 17-478-MAK, 2018 WL 3243975,
at * 1 (D. Del. July 2, 2018), the court reaffirmed that "claims based on projections with
cautionary warnings or innuendo do not proceed into discovery for securities claims." However,
the court noted an exception for a claim based on a representation that the corporation's board
placed confidence in a financial advisor's analysis and opinion, despite the fact that the board
withheld facts calling into question the accuracy of the financial advisor's analysis. Id.
Similarly, the amended complaint in the present case alleges that the Board did not fully disclose
relevant information in the Proxy regarding the origins of the Sensitivity Case Projections and
defendants' existing relationship with KKR. (D.I. 25 at ,i,i 7, 39, 75)
                                                   8
uncertainties .... " (D.I. 31-1 at 383) However, the "bespeaks caution" doctrine does not bar

plaintiffs cause of action in the present case because the crux of plaintiffs§ 14(a) claim is

based not on the contents of the Sensitivity Case Projections themselves, but rather on

defendants' motivation for soliciting the Sensitivity Case Projections in the first instance and

defendants' alleged representation that the Management Case Projections and the Sensitivity

Case Projections were equally likely to come to fruition.

       For the foregoing reasons, I recommend that the court deny defendants' motion to

dismiss Count I of plaintiffs amended complaint for violations of§ 14(a) of the Exchange Act

and Rule 14a-9.

               2. Whether opinions relating to the Sensitivity Case Projections were
                  materially false or misleading

                       a. "Reasonable sensitivities"

       The Proxy states that,

       [i]n light of feedback received from stockholders and bidders regarding risks and
       uncertainties affecting the Company's business, as well as management's ongoing
       testing of the potential impact of these risks and uncertainties, members of
       management began preparing a presentation reflecting reasonable sensitivities to
       the Management Case to assist management and the board in assessing market
       and sector risks that were viewed by management to be not subject to the
       Company's control and that could give rise to deviations from the long-term
       projections set forth in the Management Case ....

(D.I. 31, Ex. 5 at 42) Defendants contend that the Proxy's reference to "reasonable sensitivities"

is not false or misleading because the differences between the two sets of projections were

modest, and the new assumptions were intended to account for the long-term impact of market

and sector risks outside of Envision's control. (D.I. 30 at 12) Defendants allege that plaintiff has

not shown why this projected view of market and sector risks was unreasonable, or whether the

Board believed the assumptions were unreasonable. (Id. at 13-14) Moreover, defendants argue
                                             9
that the Board's opinion regarding the reasonableness of the Sensitivity Case Projections was not

material to the decision made by investors in light of the relevant information available to them.

(Id. at 14)

        According to plaintiff, the Sensitivity Case Projections were prepared to give the

Financial Advisors numbers to justify a fairness opinion, and not for any legitimate changes to

Envision' s future prospects. (D .I. 34 at 6) Plaintiff points to the lack of any meaningful change

between February and May 2018, the timing of the creation of the Sensitivity Case Projections,

the fact that the Sensitivity Case Projections were not given to KKR, and statements made by

executives regarding confidence in the Management Case Projections as factual support for the

allegations in the amended complaint. (Id.)

        I recommend that the court deny the motion to dismiss with respect to defendants'

allegations regarding the "reasonable sensitivities" reflected in the Proxy because the amended

complaint adequately pleads allegations showing that the Sensitivity Case Projections were

created for the purpose of depressing Envision's stock price before the acquisition by KKR. The

amended complaint highlights Envision's financial results, which exceeded management's

expectations, suggesting that "members ofEnvision's management caved to pressure from

activist stockholders and bidders and developed the significantly reduced, more pessimistic set of

projections, the Sensitivity Case Projections." (Id. at ,r 66) The amended complaint further

alleges that the Sensitivity Case Projections reflect "adjustments made just before the Financial

Advisors needed projections they could use to prepare a fairness opinion at the $46.00 offer

price." (Id. at ,r 72) Although defendants present a number ofreasons why the Sensitivity Case

Projections were reasonable, this amounts to a factual dispute requiring a weighing of the

evidence to ascertain the motivations behind preparing the Sensitivity Case Projections. At this
                                               10
stage of the proceedings, the court must view the amended complaint in the light most favorable

to plaintiff. Consequently, defendants' motion is denied on this issue.

                         b. "Equally likely" projections

       The Proxy provides that,

       [a]s a result of discussions with [Envision's] management and the board regarding
       their views of the risks associated with the Management Case and the
       Management Sensitivity Case, for purposes of [the Financial Advisors'] opinion
       and financial analyses, [the Financial Advisors] assumed that the Management
       Case and Management Sensitivity Case are equally likely.

(D.1. 31, Ex. 5 at 52, 58, 62, B-2, C-2) Defendants argue that, although the Financial Advisors

assumed the Management Case Projections and the Sensitivity Case Projections were equally

likely in rendering their opinions, the Proxy did not otherwise make representations about the

likelihood of the projections. (D.I. 30 at 14) According to defendants, plaintiff fails to plead that

the Financial Advisors did not actually assume that the two sets of projections were equally

likely. (Id. at 14-15)

       In response, plaintiff contends that the challenged statements represent the position of

Envision and the Board that the two sets of projections were equally likely. (D.I. 34 at 10)

According to plaintiff, the "equally likely" statements were false or misleading because the two

sets of projections were not equally likely from an objective standpoint, and defendants did not

subjectively believe they were equally likely. (Id. at 11)

       I recommend that the court deny defendants' motion to dismiss on this issue. Although

the amended complaint does not allege that the Financial Advisors misrepresented their opinions

by concluding that the Management Case Projections and Sensitivity Case Projections were

equally likely, the amended complaint does allege that defendants knew the two sets of

projections were not equally likely. (D.I. 25 at ,-i,-i 4(ii), 5, 73) The Proxy acknowledges that the
                                                  11
opinions of the Financial Advisors regarding the Management Case Projections and the

Sensitivity Case Projections were the "result of discussions with Envision's management and the

board regarding their views of the risks associated with the Management Case and the

Management Sensitivity Case." (D.I. 31, Ex. 5 at 52, 58, 62) For the reasons previously stated

at§ IV.A.2.a, supra, the amended complaint adequately pleads facts supporting the position that

defendants were aware of the alleged misrepresentations in the Proxy regarding the Sensitivity

Case Projections.

                         c. "Fairness" of Merger consideration

       Defendants contend that the amended complaint should be dismissed because plaintiff

provides no factual basis to conclude that the Board did not subjectively believe the Merger

consideration to be fair. (D.I. 30 at 17) Defendants allege that plaintiff offers no provable facts

about Envision's worth to justify greater Merger consideration or to show that the $46.00 per

share consideration received in the Merger was unfair. (Id.) Defendants also argue that the

public record shows the Merger consideration was higher than the closing share price on the

trading day immediately before the Merger, and Envision's stock price generally decreased after

September 201 7. (Id.)

       In response, plaintiff alleges that statements in the Proxy regarding defendants' belief in

the fairness of the Merger consideration were false or misleading because defendants knew the

valuation ranges calculated by the Financial Advisors using the Management Case Projections

exceeded the Merger consideration. (D.I. 34 at 13-14) Plaintiff challenges defendants'

contention regarding whether receiving a premium over the trading price is indicative of the

fairness of an offer price, noting that stockholders often receive a significant premium over

trading prices in a merger transaction. (Id. at 14-15)
                                                 12
       I recommend that the court deny defendants' motion to dismiss on this issue. In the

amended complaint, plaintiff challenges the veracity of the Proxy's representation that the

Merger was "advisable, fair to and in the best interests of the Company and its stockholders."

(D.I. 25 at~ 75) The amended complaint contains sufficient allegations, taken as true, to allow a

reasonable inference that defendants knew the Merger consideration was not fair despite the

representations in the Proxy. Specifically, the amended complaint cites to: (1) the anomalous

nature of Envision's poor third quarter 2017 results; (2) the role of activist investors in pushing

for a sale; (3) the higher Management Case Projections reflecting management's best estimates;

(4) conservative forecasts in early 2018; (5) second quarter 2018 results suggesting good growth

prospects; (6) analyst price targets that significantly exceeded the Merger consideration; and (7)

the projections of the Financial Advisors based on the Management Case Projections, which

exceeded the Merger consideration. (Id. at~ 76) Although defendants also cite a number of

factors in support of their contrary position that the Merger consideration was fair, such factual

disputes must be resolved in plaintiffs favor on a motion to dismiss. See Hydrogen Master

Rights, Ltd. v. Weston, C.A. No. 16-474-RGA, 228 F. Supp. 3d 320, 335 (D. Del. 2017) ("The

court cannot resolve on a motion to dismiss a factual dispute .... ").

                       d. Fairness opinions as a "positive factor" in the Merger

       In addressing plaintiffs challenge to the Board's consideration of the Financial Advisors'

allegedly flawed fairness opinions, defendants contend that the Financial Advisors performed

their own review of multiple factors and data, and they did not rely solely on the Sensitivity Case

Projections. (D.I. 30 at 15-16) Defendants stress that the fairness opinions were only one of

eight factors the Board found to favor the Merger, and the fairness opinions themselves were


                                                 13
based on multiple factors, including consideration of the two sets of projections reflecting

different risk assumptions. (Id at 16)

        In response, plaintiff contends that defendants did not genuinely believe the fairness

opinions were a "positive factor" in support of the Merger because they knew the fairness

opinions were predicated on the flawed Sensitivity Case Projections. (D.I. 34 at 16) According

to plaintiff, the Financial Advisors could not have concluded that the Merger was fair absent

consideration of the Sensitivity Case Projections. (Id) Plaintiff alleges that a reasonable

shareholder could interpret the challenged statement to establish that defendants were confident

in the assessment of the Financial Advisors. (Id at 16-17)

        I recommend that the court deny defendants' motion to dismiss on this issue. The Proxy

states that the Board considered eight positive factors supporting the Board's decision on the

Merger, one of which was the fairness opinions of the Financial Advisors. (D.I. 31, Ex. 5 at 44-

48) The amended complaint alleges that it was materially false or misleading for defendants to

identify these fairness opinions as a "positive factor" because defendants knew the fairness

opinions were based on the fundamentally flawed Sensitivity Case Projections and did not

accurately project Envision's future financial performance. (D.I. 25 at ,i 75) Because the Proxy

represented that defendants placed confidence in the Financial Advisors' fairness opinions, the

amended complaint alleges that a reasonable investor could have mistakenly assumed that

defendants believed in the accuracy of the underlying information, including the Sensitivity Case

Projections, on which the fairness opinions were based. (Id) Taking these allegations as true,

plaintiff has adequately stated a claim for relief at this stage of the proceedings.




                                                  14
                3. Loss causation

         Defendants contend that plaintiff failed to plead the alleged misstatements or omissions

caused a loss because the amended complaint contains no plausible factual basis to conclude that

Envision's value exceeded the Merger consideration. (D.I. 30 at 18-19) In response, plaintiff

alleges that the amended complaint satisfies the Rule 8 standard with respect to loss causation

because there is a presumption of loss causation when a proxy containing a material

misstatement or omission is an essential link in the consummation of a transaction. 4 (D.I. 34 at

18-19)

         Both parties rely on the Third Circuit's decision in Jaroslawicz v. M&T Bank Corp., 912

F.3d 96,114-15 (3d Cir. 2018) for the pleading standard on loss causation. On June 4, 2019,

after briefing on the instant motion was complete, the Third Circuit granted a petition for

rehearing and vacated the opinion and judgment relied upon by the parties. Jaroslawicz v. M&T

Bank Corp., 925 F.3d 605 (3d Cir. 2019). Because the standard relied upon by the parties in

their briefing has been vacated, and the Third Circuit has not yet provided further guidance on

the standard in Jaroslawicz, the court proceeds under the standard applied by the Supreme Court

and other courts prior to Jaroslawicz.

         Loss causation requires a showing of "a causal connection between the material

misrepresentation and the loss." Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 342 (2005). "To

show loss causation, a plaintiff must prove both economic loss and proximate causation. In well-

pleaded § 14(a) claims, loss causation connects the proxy misstatements with actual economic


4
  Plaintiff relies on the Supreme Court's decision in Mills v. Elec. Auto-Lite Co., 396 U.S. 375
( 1970) in support of plaintiff's position regarding the presumption of loss causation arising when
the plaintiff identifies a material misstatement or omission in a proxy, and the proxy is an
essential link in the consummation of the transaction at issue. (D .I. 34 at 18-19)
                                                   15
harm." NYC Emps. 'Ret. Sys. v. Jobs, 593 F.3d 1018, 1023 (9th Cir. 2010). In Mills v. Electric

Auto-Lite Co., the Supreme court held that, "[w]here there has been a finding of materiality, a

shareholder has made a sufficient showing of causal relationship between the violation and the

injury for which he seeks redress if, as here, he proves that the proxy solicitation itself, rather

than the particular defect in the solicitation materials, was an essential link in the

accomplishment of the transaction." 396 U.S. 375, 385 (1970).

       Plaintiffs sufficiently plead loss causation. For the reasons previously stated at§ IV.A.1-

2, supra, the amended complaint adequately pleads facts establishing the materiality of the

misrepresentations, which led the stockholders to accept the Merger as a fair transaction.

Moreover, the amended complaint states that "[t]he materially false and misleading Proxy was an

essential link in the consummation of the Merger, as the Stockholder Vote and resulting Merger

could not have occurred without the dissemination of the Proxy." (D.I. 25 at ,r 9; see also ,r 77)

Courts have concluded that such statements are sufficient to plead proximate causation at this

stage of the proceedings. See Azar v. Blount Int'!, Inc., 2017 WL 1055966, at *11 (D. Or. Mar.

20, 2017) (Plaintiffs adequately plead proximate causation when they allege that the Proxy 'was

an essential link in the accomplishment of the transaction."' (citing Mills, 396 U.S. at 385)).

       The amended complaint also adequately pleads economic loss. (D.I. 25 at ,r,r 78-81) The

amended complaint alleges that, according to the valuations of certain analysts and the

Management Case, the value of the Company exceeded the$ 46 per share Merger consideration

received by stockholders. (Id.) The factual allegations in the amended complaint, viewed in the

light most favorable to plaintiff, plausibly suggest that the Company was worth more than the

Merger consideration, and the stockholders would have received additional compensation if not


                                                  16
for the material misstatements in the Proxy. See Azar, 2017 WL 1055966, at * 11 (citing Mills,

396 U.S. at 389; Hot Topic, 2014 WL 7499375, at *10).

               4. Negligence

        Defendants contend that the amended complaint does not sufficiently allege that

defendants acted negligently in preparing the Proxy. (D.I. 30 at 19) According to defendants,

the Proxy contained extensive information about the Sensitivity Case Projections, including why

they were prepared, how they differed from the Management Case Projections, and how they

were used by the Financial Advisors. (Id. at 19-20) Defendants argue that disclosure of

projections provided to the Financial Advisors is required by law and, therefore, cannot be

negligent. (Id. at 20) In response, plaintiff contends that defendants are negligent as a matter of

law where, as here, the Proxy contains a material omission or misleading statement. (D.I. 34 at

20)

        I recommend that the court deny defendants' motion to dismiss as it pertains to plaintiffs

§ 14(a) claim sounding in negligence. Defendants owed a duty to plaintiff under§ 14(a) "fully

and fairly to disclose the material facts in the proxy materials they issued to them." See Gould v.

Am.-Hawaiian S.S. Co., 535 F.2d 761, 778 (3d Cir. 1976). For the reasons previously discussed

at§ IV.A.1-3, supra, the amended complaint adequately alleges that defendants failed to perform

this duty.

               5. Section 20 claim

        Defendants allege that plaintiffs § 20(a) claims against the individual defendants should

also be dismissed for the same reasons plaintiffs§ 14(a) claims should be dismissed. (D.1. 30 at

20) In response, plaintiff agrees that a claim under§ 20(a) rises and falls with a§ 14(a) claim,

but contends that the amended complaint adequately alleges that the individual defendants held
                                             17
positions of authority as Envision directors who had the ability to control the issuance and

contents of the Proxy. (D.I. 34 at 20)

        I recommend that the court deny defendants' motion to dismiss plaintiff's cause of action

under§ 20(a). Section 20(a) claims are derivative claims "premised on an independent violation

of the federal securities laws." In re Rockefeller Ctr. Props., Inc. Sec. Litig., 311 F .3d 198, 211

(3d Cir. 2002). For the reasons previously discussed at§ IV.A.1-4, supra, plaintiff has

adequately pleaded a§ 14(a) claim. It follows that plaintiff has also adequately pleaded a cause

of action under§ 20(a).

       B.      Motion to Strike

       Plaintiff moves to strike certain exhibits attached to the Declaration of Brian F. Morris,

which were relied upon by defendants in support of the motion to dismiss the amended class

action complaint. (D.I. 33 at 2) According to plaintiff, five of the eight exhibits 5 are not cited in

the amended complaint and, therefore, cannot be incorporated by reference into the amended

complaint as required for consideration on a motion to dismiss. (Id. at 3-5) While plaintiff

concedes that the Proxy attached as Exhibit 5 is essential to the claims asserted in the amended

complaint, plaintiff challenges the accuracy of the Proxy and, therefore, alleges that the court

should not accept the factual allegations in the Proxy as true. (Id. at 5-6)

       In response, defendants contend that the motion to strike should be denied because

plaintiff failed to meet and confer in accordance with Local Rule 7 .1.1 6 prior to filing the


5
  Specifically, Exhibits 2, 4, 6, 7, and 8 are not cited in the amended complaint. (D.I. 33 at 3, 5)
Plaintiff does not dispute that Exhibits 1 and 3 are referenced in the amended complaint and may
be considered on a motion to dismiss. (Id.)
6
  I recommend that the court exercise its discretion to consider plaintiff's motion to strike despite
plaintiff's alleged failure to meet and confer with opposing counsel prior to filing the motion in
accordance with D. Del. Local Rule 7.1.1.
                                                   18
pending motion or apply the Rule 12(±) standard governing motions to strike. (D.I. 35 at 2-3)

Defendants further allege that the court may take judicial notice of the exhibits because they

were publicly filed with the SEC, and they are relevant to the claims asserted in the amended

complaint. (Id. at 5)

       I recommend that the court deny plaintiffs motion to strike. Plaintiff concedes that the

court may consider the contents of the publicly-available exhibits, so long as the court does not

accept the factual assertions within those documents as true. (D.1. 37 at 3-4) The law is well-

established that the court may take judicial notice of properly-authenticated public disclosure

documents filed with the SEC, without regard to the truth of the matters asserted within them.

See McCullough v. Advest, Inc., 754 F. App'x 109, 111 (3d Cir. 2018) (quoting Staehr v.

Hartford Fin. Servs. Grp., Inc., 547 F.3d 406,425 (2d Cir. 2008)); Collins & Aikman Corp. v.

Stockman, C.A. No. 07-265-SLR-LPS, 2009 WL 1530120, at *22 (D. Del. May 20, 2009) (report

and recommendation rejected in part on other grounds). In accordance with the foregoing

authority, the court did not consider the truth of the matters asserted in Envision's SEC filings

attached as Exhibits 2, 4, 5, 6, 7, and 8 to the Declaration of Brian F. Morris.

       The parties do not dispute that the Proxy attached as Exhibit 5 to the Declaration of Brian

F. Morris was also incorporated by reference into the amended complaint. (D.1. 33 at 3)

("Exhibit 5-the Proxy-is inarguably essential to Plaintiffs claims that materially false or

misleading statements were made in the Proxy, in violation of Section 14(a) of the Securities

Exchange Act of 1934 and SEC Rule 14a-9."). The Proxy is "the very document[] alleged to

contain the various misrepresentations or omissions" and is relevant "not to prove the truth of

[its] contents but only to determine what the document[] stated." Kramer v. Time Warner Inc.,


                                                 19
937 F.2d 767, 774 (2d Cir. 1991). Denial of plaintiffs motion to strike with respect to Exhibit 5

is therefore warranted on this additional basis as well.

V.     CONCLUSION

       For the reasons discussed above, I recommend that the court deny defendants' motion to

dismiss (D.I. 29), and deny plaintiffs motion to strike (D.I. 33).

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b). The objections and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the district court. See Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir.

1987); Sincavage v. Barnhart, 171 F. App'x 924,925 n.1 (3d Cir. 2006).

       The parties are directed to the court's Standing Order for Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

http://www.ded.uscourts.gov.


Dated: August 1, 2019




                                                 20
